In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00146-CR
         ______________________________


       ALDARIAN TYRONE DAVIS, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35871-B




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

         Aldarian Tyrone Davis appeals his conviction by the trial court on his open plea of guilty to

the offense of unlawful possession of a firearm by a felon. See TEX . PENAL CODE ANN . § 46.04(a)

(Vernon Supp. 2007). Davis has two other appeals before this Court: cause number 06-07-144-CR

(aggravated assault with a deadly weapon) and cause number 06-07-145-CR (possession of a

controlled substance with intent to deliver).

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Davis v. State, cause number 06-07-00144-CR, we affirm the judgment of the trial

court.



                                                Bailey C. Moseley
                                                Justice

Date Submitted:         June 13, 2008
Date Decided:           June 18, 2008

Do Not Publish




                                                  2